UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4829


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

HEYDAR SADEGHI, a/k/a Heydar ‘Ed’ Sadeghi, a/k/a Aeydar
Zadeghi, a/k/a Heidar Sadeghi, a/k/a Mir Goharbar, a/k/a
Mir Sadegh Goharbar,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:11-cr-00070-JCC-1)


Submitted:   May 27, 2015                       Decided:   July 6, 2015


Before AGEE and    DIAZ,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Kevin R. Brehm, Assistant Federal Public Defenders,
Alexandria, Virginia, for Appellant. Dana J. Boente, United
States Attorney, Catherine S. Ahn, Special Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Heydar Sadeghi appeals the district court’s order revoking

his     term   of     probation       and         sentencing        him       to     12   months’

imprisonment.        On appeal, Sadeghi argues that the district court

abused its discretion in finding that he violated his probation

by    committing       the     Virginia        offense         of    abduction,           as   the

testimony presented at the revocation hearing was insufficient

to establish the elements of that offense.                           For the reasons that

follow, we affirm.

      We    review     for    abuse      of   discretion            the   district         court’s

decision to revoke probation.                         United States v. Williams, 378

F.2d 665, 665 (4th Cir. 1967) (per curiam).                                    The court may

revoke      probation        when   it      determines           that     a        condition    of

probation      has    been    violated        and       that   the      violation         warrants

revocation.          Black v. Romano, 471 U.S. 606, 611 (1985).                                 A

judge’s order revoking probation does not require the level of

proof      necessary    to     support        a       criminal      conviction.            United

States v. Ball, 358 F.2d 367, 370 (4th Cir. 1966).                                   Rather, the

district court need only find a violation of a probation term by

a preponderance of the evidence.                         United States v. Bujak, 347

F.3d 607, 609 (6th Cir. 2003); see also 18 U.S.C. § 3583(e)(3)

(2012) (supervised release standard); United States v. Copley,

978 F.2d 829, 831 n.* (4th Cir. 1992) (“Supervised release and

probation differ only in that the former follows a prison term

                                                  2
and the latter is in lieu of a prison term.”).                                       This burden

“simply requires the trier of fact to believe that the existence

of    a    fact     is    more    probable     than       its    nonexistence.”              United

States v. Manigan, 592 F.3d 621, 631 (4th Cir. 2010) (internal

quotation          marks     omitted).         We     review       for    clear        error    the

district           court’s       factual     findings           underlying       a     probation

revocation.              See United States v. Padgett, Nos. 14-4625, 14-

4627, 2015 WL 3561289, at *1 (4th Cir. June 9, 2015) (supervised

release).

          An   individual        commits     the     Virginia      offense       of     abduction

when he “by force, intimidation or deception, and without legal

justification or excuse, seizes, takes, transports, detains or

secretes another person with the intent to deprive such other

person of his personal liberty.”                          Va. Code Ann. § 18.2-47(A)

(2014).            Sadeghi    argues    that       the    Government       failed       to   prove

either that he used force or intimidation against the victims,

or that he intended to deprive the victims of their personal

liberty.

          We find Sadeghi’s arguments unpersuasive.                             Viewed in the

light most favorable to the Government, the evidence presented

at the revocation hearing established that Sadeghi was driving

two       individuals        (“the    victims”)          toward    their        home    when    he

noticed        a    police    car     parked    in       front    of     their    destination.

Sadeghi        briefly       slowed    but     did    not    fully       stop    his     car;    he

                                                3
ordered the victims out, but drove off with them at a high rate

of speed. *         Sadeghi refused repeated requests from one of the

victims and a telephoned appeal from a police officer to take

the    victims      home.       Moreover,    although         he     slowed    the   car    on

several occasions and demanded that the victims get out of his

car, he did not stop the car to permit them to exit safely until

he abandoned his flight at a gas station two miles away.

       Sadeghi notes that one of the victims testified that she

wanted to be taken home, not merely let out of the car, and that

both victims could have left the unlocked car when Sadeghi told

them to do so.          However, in light of Sadeghi’s failure to fully

stop the car, testimony regarding one victim’s frantic demeanor,

and    the     victims’     inability        to       leave    the     vehicle       safely,

Sadeghi’s conduct constitutes a use of force or intimidation

adequate       to    support    a   charge       of    abduction.         See    Sutton v.

Commonwealth,         324      S.E.2d   665,          670     (Va.     1985)     (defining

“intimidate”); Jordan v. Commonwealth, 643 S.E.2d 166, 171-72

(Va.       2007)    (defining    “force”);        Clanton      v.     Commonwealth,        673

S.E.2d 904, 911 & n.12 (Va. Ct. App. 2009) (recognizing that, in



       *
       Sadeghi urges us not to rely on testimony and findings
beyond those specifically enumerated or used by the district
court. However, our review is not limited to the grounds relied
upon by the district court, as we are entitled to affirm on any
basis apparent from the record.    United States v. Smith, 395
F.3d 516, 519 (4th Cir. 2005).



                                             4
appropriate circumstances, abduction may be accomplished through

minimal force).

       Sadeghi also argues that his repeated attempts to slow the

car and his demands that the victims get out preclude a finding

that   he   intended      to    deprive    the    victims        of    their    personal

liberty.    Viewed in the light most favorable to the Government,

however,    his     conduct      supports        an   inference          that     Sadeghi

“intended   to     deny   the    victim[s]       [their]     freedom      from    bodily

restraint.”       Burton v. Commonwealth, 708 S.E.2d 892, 894 (Va.

2011); see also Chatman v. Commonwealth, 739 S.E.2d 245, 250

(Va. Ct. App. 2013) (“The specific intent to commit a crime may

be inferred from the conduct of the accused if such intent flows

naturally from the conduct proven.” (internal quotation marks

and    alteration    omitted));      cf.       Commonwealth       v.     Herring,    758

S.E.2d 225, 234 (Va. 2014); Joyce v. Commonwealth, 170 S.E.2d 9,

11 (Va. 1969).

       Accordingly, we affirm the district court’s judgment.                          We

dispense    with     oral      argument    because         the    facts     and    legal

contentions   are    adequately      presented        in    the       materials    before

this court and argument would not aid the decisional process.


                                                                                AFFIRMED




                                           5